

GUARANTY


This Guaranty (the "Guaranty") is made on the 21st day of September, 2010, among
the persons whose names are set forth at the end of this Guaranty (collectively
the "Guarantors"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through
its Wells Fargo Business Credit, operating division (the "Contractor"), as
follows:


BACKGROUND OF AGREEMENT:


A.
The Contractor and SOUTHPEAK INTERACTIVE, L.L.C., a Virginia limited liability
company (the "Distributor"), have on this day entered into a Master Purchase
Order Assignment Agreement (the "Assignment Agreement") under the terms of which
the Distributor will assign customer purchase orders to the Contractor and
request the Contractor to purchase the required materials to fulfill such
purchase orders; the Contractor will retain the Distributor to manufacture,
process and ship ordered goods; and fees will be paid to the Contractor and the
Distributor for their services thereunder.



B.
Each of the Guarantors has a substantial financial stake in the Distributor and
will substantially benefit from the performance by Contractor of its obligations
under the Assignment Agreement.



C.
The execution of this Guaranty is an express condition to the consummation of
the transactions contemplated by the Assignment Agreement and the Contractor is
unwilling to enter into or perform in accordance with the Assignment Agreement
in the absence of the execution of this Guaranty.



THEREFORE, in consideration of the services to be performed, the payments to be
made, and the obligations to be assumed by the Contractor pursuant to the
Assignment Agreement, and further as an inducement to the Contractor to enter
into and perform in accordance with the Assignment Agreement, the Guarantors
hereby agree as follows:


1.            DEFINITIONS.           In this Guaranty, the following frequently
used terms are defined as set forth in this ¶1:


(a)          Any terms used in this Guaranty which are defined in the Assignment
Agreement will have the same meaning herein as is ascribed to such term in the
Assignment Agreement.


(b)          The "Contract Documents" are, collectively, the Assignment
Agreement, the Security Agreement and Financing Statement between the Contractor
and the Distributor dated this day, the Subordination Agreement between the
Contractor, the Distributor, and the Senior Lender dated this day, and this
Guaranty.


(c)          The "Obligations" mean all of the obligations of the Distributor
and each of the Guarantors pursuant to the Contract Documents.

 

--------------------------------------------------------------------------------

 

(d)          The term "Guarantors" means all of the undersigned, jointly and
severally; and the term "Guarantor" means each of the undersigned, individually
and collectively.


(e)           A "Default" means the occurrence of an event of default by the
Distributor pursuant to or in accordance with the provisions of any of the
Contract Documents or the failure of the Guarantors (or any of them) to perform
any covenant or agreement contained in this Guaranty or if any representation or
warranty contained in this Guaranty is found to have been untrue, incomplete or
misleading in any material respect when furnished.


2.            GUARANTY.  The Guarantors, jointly and severally, unconditionally
and irrevocably, guaranty to Contractor the full and prompt payment and
performance when due, whether at maturity or earlier (by reason of acceleration)
and at all times thereafter, of all of the Obligations, and the undersigned
further agree to pay all costs and expenses including, without limitation, all
court costs and reasonable attorneys' fees and expenses paid or incurred by the
Contractor in endeavoring to collect all or any part of the Obligations from, or
in prosecuting any action against, Distributor or any of the Guarantors.  The
obligations of the Guarantors hereunder are secured by that certain Security
Agreement and Financing Statement of even date herewith among the Contractor,
Southpeak Interactive, L.L.C., and the Guarantors.


3.            TERMS AND CONDITIONS.  (a)  Subject to the provisions of the
Contract Documents, Contractor shall have the exclusive right to determine the
application of payments and credits, if any, received by Contractor from the
undersigned, the Distributor, the Senior Lender, and any Customer. 
(b)          Contractor is authorized, without notice or demand, and without
affecting the liability of any of the Guarantors, from time to time to (i)
renew, extend, accelerate or otherwise change the time for payment or
performance of, or other terms relating to, the Obligations or any of them, or
otherwise modify, amend or change the terms of the Contract Documents or any of
them, or any other agreement, document or instrument now or hereafter executed
by the Distributor and delivered to Contractor; (ii) accept partial payments on
or performance of the Obligations; and (iii) settle, release, compromise,
collect or otherwise liquidate the Obligations in any manner, without affecting
or impairing the Obligations of the undersigned.


(c)          At any time after a Default, Contractor may, at its discretion,
upon notice to the Guarantors and regardless of the acceptance of any security
or collateral for the payment, appropriate and apply toward the payment and
satisfaction of the Obligations (i) any indebtedness due or to become due from
Contractor to one or more of the Guarantors; and (ii) any monies, credits or
other property belonging to one or more of the Guarantors, at any time held by
Contractor on deposit or otherwise.


(d)          Contractor shall not be required to take any steps to preserve any
rights against prior parties (if any) to or in any of the Obligations.

 

--------------------------------------------------------------------------------

 

(e)           The Guarantors agree that to the extent that the Distributor makes
a payment(s) to Contractor, which payment(s) are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy act, state
or federal law, common law or equitable cause, then to the extent of such
payment or repayment, the obligation intended to be satisfied shall be renewed
and continued in full force and effect as if said payment had not been made, and
the Guarantors shall, upon demand by Contractor, immediately satisfy such
obligation in full in accordance with the terms of this Guaranty.  The
Guarantors further agree that any and all claims of the Guarantors against the
Distributor or against its properties, arising by reason of any loan, advance,
investment or other payment by the undersigned to Contractor shall be
subordinate and subject in right of payment to the prior payment, in full, of
all sums due pursuant to the Obligations.


(f)           Each Guarantor assumes responsibility for keeping himself, herself
or itself informed of the financial condition of the Distributor and of all
other circumstances bearing upon the risk of Default.  Contractor shall have no
duty to advise the Guarantors of information known to Contractor regarding such
condition or circumstances.


(g)          No delay on the part of Contractor in the exercise of any right or
remedy shall operate as a waiver or constitute a discharge of any of the
Guarantors' obligations under this Guaranty, and no single or partial exercise
by Contractor of any right or remedy shall preclude the further exercise to any
extent; nor shall any modification or waiver of any of the provisions of this
Guaranty be binding upon Contractor except as expressly set forth in a writing
duly signed and delivered by an authorized officer of Contractor.  Contractor's
failure at any time to require strict performance by the Distributor or any
other party of any of the provisions, warranties, terms and conditions contained
in the Contract Documents shall not discharge any of the Guarantors' obligations
under this Guaranty, nor shall it waive, affect or diminish any right of the
Contractor at any time to demand strict performance and such right shall not be
deemed to have been waived by any act or knowledge of Contractor unless such
waiver is contained in an instrument in writing, signed by an officer of
Contractor specifying such waiver.  No waiver by Contractor of any default shall
operate as a waiver of either any other default or the same default on a future
occasion, and no action or inaction by Contractor shall in any way affect or
impair Contractor's rights or the obligations of the Guarantors under this
Guaranty.  The Guarantors agree that their obligations under this Guaranty will
not be discharged except by complete performance of all of the Obligations.  Any
determination by a court of competent jurisdiction of the sums owing by the
Distributor to Contractor shall be conclusive and binding on the Guarantors
irrespective of whether any of the Guarantors was a party to the suit or action
in which such determination was made.

 
3

--------------------------------------------------------------------------------

 

4.            WARRANTIES AND REPRESENTATIONS.  Each of the Guarantors, jointly
and severally, hereby represent and warrant to the Contractor that:


(a)           The execution, delivery, and performance by each Guarantor of this
Guaranty will not violate any provision of law, any order of any court or other
agency of government, or any agreement or other instrument to which any of the
Guarantors is a party or by which any of the Guarantors is bound or be in
conflict with, result in a breach of or constitute (with due notice or lapse of
time, or both) a default under any such agreement or other instrument, or result
in the creation or imposition of any lien, charge, or encumbrance of any nature
whatsoever upon any of the property or assets of any Guarantor, except as
contemplated by the provisions of this Guaranty; and


(b)           This Guaranty constitutes the legal, valid and binding obligation
of each of the Guarantors and is enforceable against each of the Guarantors in
accordance with the terms hereof.


5.            DEFAULT.  (a)           Upon and during the continuance of any
Default, Contractor may, at its sole election, proceed directly and at once,
without notice, against one or more of the Guarantors to collect and recover the
full amount or any portion of the Obligations, without first proceeding against
the Distributor or any other Guarantor, or any other party or any other person,
firm or corporation.  All of the above rights and powers may be exercised by
Contractor without liability, except the obligation to account for property
actually received.


(b)           Any right to set-off exercised by Contractor shall be deemed to
have been exercised immediately on the occurrence of a Default, even though such
set-off is made or entered on the books of Contractor at any subsequent time.


6.            INDEMNIFICATION.  The Guarantors will at all times, now and
hereafter, jointly and severally, indemnify and hold Contractor harmless from
and against all loss or damage arising in connection with this Guaranty and
against all claims, liability, demands, actions or suits, and all liabilities,
payments, costs, charges and expenses including, without limitation, attorneys'
fees and costs incurred by Contractor on account of or in connection with this
Guaranty or the transactions or assertions of rights contemplated or permitted
hereunder.


7.            MISCELLANEOUS.  (a)  This Guaranty shall be binding upon the
undersigned and upon the heirs, executors, successors and assigns of the
undersigned and shall inure to the benefit of Contractor's successors and
assigns; all references to the Distributor and to the undersigned shall be
deemed to include their respective successors, assigns, participants, receivers
or trustees (as the case may be).


(b)          This Guaranty embodies the entire understanding of the parties
pertaining to the subject matter hereof, and shall constitute a continuing
agreement applicable to future as well as existing transactions between the
Contractor and the Distributor.

 
4

--------------------------------------------------------------------------------

 

(c)          THIS GUARANTY HAS BEEN DELIVERED AT AND SHALL BE DEEMED TO HAVE
BEEN MADE IN DEERFIELD, ILLINOIS, AND SHALL BE INTERPRETED, AND THE RIGHTS AND
LIABILITIES OF THE PARTIES DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE
OF ILLINOIS, AND AS PART OF THE CONSIDERATION FOR CONTRACTOR'S PERFORMANCE
PURSUANT TO THE CONTRACT DOCUMENTS, THE UNDERSIGNED CONSENT TO THE JURISDICTION
OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF ILLINOIS, AND
FURTHER CONSENT THAT ALL SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR
REGISTERED MAIL DIRECTED TO THE UNDERSIGNED AT THE ADDRESS STATED HEREIN AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED TWO (2) DAYS AFTER THE SAME
SHALL HAVE BEEN POSTED.  THE UNDERSIGNED FURTHER CONSENT TO THE GRANTING OF SUCH
LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.


(d)          The headings used in this Guaranty are for the convenience of the
reader only; such headings constitute no part whatsoever of the agreement
between the parties.


(e)          No invalidity, irregularity or unenforceability of the Obligations
(or any of them) hereby secured shall affect, impair or be a defense to any
provision contained in this Guaranty.  If any term, condition or provision of
this Guaranty is determined to be invalid or unenforceable, such determination
shall not affect the validity or enforceability of any other term, condition or
provision of this Guaranty.


(f)           If this Guaranty shall differ or conflict in terms with any of the
Contract Documents, the agreement which gives Contractor the greater right, as
determined by Contractor, shall prevail.


GUARANTORS:



 
Terry Phillips
     
  
 
Address:
  
   
  
   
  
       
Gone Off  Deep, LLC
       
By:
  
  
 
Name: 
  
  
 
Address:
  
   
  
       
Southpeak Interactive Corp.
       
By:
  
   
Name:
  
   
Address:
  
   
    
   
  




 
5

--------------------------------------------------------------------------------

 

 

 
Vid Sub, LLC
       
By:
  
  
 
Name: 
  
  
 
Address:
  
   
  
   
  


 
6

--------------------------------------------------------------------------------

 
 